DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 02/27/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-034613 application as required by 37 CFR 1.55.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6 recites “at least 0.01% by mass at most and 5% by mass” in line 2 of the claim, which appears grammatically incorrect and thus the Examiner suggests amending to “at least 0.01% by mass and at most 5% by mass”.
Claim 8 recites “a semiconductor layer” in line 2 of the claim, which the Examiner suggests amending to “the semiconductor layer”, since “a semiconductor layer” element was already previously introduced in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2012/0256221 A1, hereinafter “Ogawa”) in view of Shioji et al. (US 2015/0179537 A1, hereinafter “Shioji”). 
Regarding independent claim 1, Figures 2A-2B of Ogawa disclose a method for manufacturing a semiconductor element, comprising: 
forming a conductor layer 13 (“electrically-conducting layer”- ¶0038) on a semiconductor layer 11 (“semiconductor structure”- ¶0036) (¶0038), 

forming, on the dielectric multilayered film 4, a reflective layer 23 (“metal electrode layer... metallic reflective layer”- ¶0068).
Ogawa does not expressly disclose wherein the reflective layer contains Ag as a major component and contains particles of at least one selected from an oxide, a nitride, and a carbide.
Shioji discloses a method for manufacturing a semiconductor element comprising forming a reflective layer 30 (“metal film... high reflectivity”- ¶0036) containing Ag as a major component (¶0051) and containing particles 35 (“nano particles... of an oxide”- ¶0034) of at least one selected from an oxide, a nitride, and a carbide (see Fig. 2B).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa such that the reflective layer contains Ag as a major component and contains particles of at least one selected from an oxide, a nitride, and a carbide as taught by Shioji for the purpose of utilizing a suitable and well-known composition for the reflective layer which has high and excellent reflectivity, a heat dissipation property, and optimal performance in terms of thermal conductivity and electric resistance  (Shioji ¶¶0036, 0047, 0051). Thus, in the combined teachings it is taken that the reflective layer 23 in Ogawa has the claimed composition as disclosed in the reflective layer 30 in Shioji.
Regarding claim 2, Shioji discloses wherein the forming the reflective layer 30 employs one of a simultaneous sputtering method using an Ag target and an oxide target (¶¶0012, 0040, 0076), a sputtering method using an alloy target containing Ag 
Regarding claim 3, the combined teachings disclose wherein the forming the reflective layer (23-Ogawa,/30-Shioji) disposes the particles (35-Shioji) in contact with the dielectric multilayered film (4-Ogawa) or in close proximity to the dielectric multilayered film (4-Ogawa) (see Fig. 2A of Ogawa).
Regarding claim 4, Shioji discloses wherein the particles 35 are dispersed in the reflective layer 30.
Regarding claim 5, the combined teachings, particularly Shioji discloses wherein the particles 35 are localized towards the dielectric multilayered film (4-Ogawa, which is analogous to substrate 10 in Shioji), since such configuration enhances the adhesion between the two layers (Shioji ¶0039).
Regarding claim 6, Shioji discloses wherein a content of the particles 35 is between 0.2% by mass and 5% by mass of a total mass of the reflective layer 30 (¶0045), which anticipates the claimed range of “at least 0.01% by mass at most and 5% by mass”.
Regarding claim 7, Shioji discloses wherein the reflective layer 30 contains at least one oxide selected from Ga2O3, Nb2O5, and HfO2 (¶0044)
Regarding claim 8, Figures 2A-2B of Ogawa disclose the method further comprising, before the forming the conductor layer 13 on a semiconductor layer 11, forming the semiconductor layer 11 on a substrate 5 (“substrate”- ¶0038) (¶0038).
Regarding claim 9, Figures 1 and 2A-2B of Ogawa disclose the method further comprising, after forming the reflective layer 23:

forming an Au layer (i.e., “Au bumps”- ¶0068) on the protective film (see Fig. 1).
Regarding claim 10, Figures 2A-2B of Ogawa disclose wherein the semiconductor element is a semiconductor light emitting element (¶0034).
Regarding claim 11, Figures 2A-2B of Ogawa disclose wherein, in the forming the dielectric multilayered film 4 on the conductor layer 13, the dielectric multilayered film 4 is formed such that a part of the conductor layer 13 is exposed (¶0059), and wherein, in the forming the reflective layer 23, the reflective layer 23 is formed on the part of the conductor layer 13 exposed from the dielectric multilayered film 4 (¶0067).
Regarding claim 12, Figures 2A-2B of Ogawa disclose wherein, in the forming the reflective layer 23, the reflective layer 23 is formed so as to continuously cover the dielectric multilayered film 4 and the conductor layer 13, since the reflective layer can be interpreted solely as the right portion of element 23 in Figure 2a which is a continuous layer of element 23 covering elements 4 and 13.
Regarding claim 13, Figures 2A-2B of Ogawa disclose wherein, in the forming the dielectric multilayered film 4, the dielectric multilayered 4 is formed by stacking several sets of a low refractive index layer (i.e., “lower-refractive-index dielectric layer”- ¶0062) and a high refractive index layer (i.e., “higher-refractive-index dielectric layer”- ¶0062).
Regarding claim 14, Figures 2A-2B of Ogawa disclose wherein the dielectric multilayered film 4 contains an oxide (i.e., SiO2 -¶0062) or nitride of at least one element 
Regarding claim 15, Figures 2A-2B of Ogawa disclose wherein the dielectric multilayered film is formed by stacking the high refractive index layer made of Nb2O5 and the low refractive index layer made of SiO2 (¶0062).
Regarding claim 16, Figures 2A-2B of Ogawa disclose wherein the low refractive index layer made of SiO2 is disposed on the outermost surface (i.e., outermost side surface) of the dielectric multilayered film 4, and wherein the reflective layer 23 is formed on the low refractive index layer disposed on the outermost surface of the dielectric multilayered film 4.
Regarding claim 18, Shioji discloses wherein the reflective layer 30 contains particles 35 of an oxide (¶0044), and wherein, in the forming the reflective layer 30, the reflective layer 30 is formed such that the particles 35 of the oxide in granular form are dispersed in the reflective layer 30 (¶0047) and a portion of the particles 35 is in contact with the dielectric multilayered film (4-Ogawa, which is analogous to layer 10 in Shioji) (¶0037-0039).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ogawa and Shioji in further view of Lin (US 2013/0058102 A1).
Regarding claim 17, Figures 2A-2B of Ogawa disclose wherein the semiconductor layer 11 includes active layers comprising gallium nitride materials and indium and the wavelength of the emitted light is from 380 to 560 nm (¶¶0045-0048).
Ogawa does not expressly disclose wherein the semiconductor light emitting element emits blue light.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the semiconductor light emitting element emits blue light as taught by Lin for the purpose of utilizing a suitable and well-known color of light emission for a semiconductor light emitting element which includes active layers comprising gallium nitride materials and indium which is known in the art (Lin ¶0028).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ogawa and Shioji in further view of Lim et al. (US 2012/0305889 A1, hereinafter “Lim”).
Regarding claim 19, Shioji discloses wherein a metal containing Ag as a major component (¶0051) and containing particles 35 of the oxide (¶0044) is used in the forming the reflective layer 30.
Shioji does not expressly disclose wherein an alloy containing Ag is used as the major component for the reflective layer. 
Figure 5 of Lim discloses a semiconductor element comprising a reflective layer 164 (“reflective layer”- ¶0046), wherein a metal containing Ag or an alloy containing Ag as a major component (¶¶0008, 0053) and containing particles 163 (“seed”- ¶0072) is used in the forming the reflective layer 164.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein an alloy containing Ag is used as the major component for 
Regarding claim 20, the combined teachings disclose wherein nanoscale particles (35- Shioji) of the oxide (Shioji ¶0044) are dispersed in the alloy (see combined teachings in the rejection of claim 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagasaki et al. (US 2020/0011507 A1), which discloses a semiconductor element comprising a reflective layer containing particles.
Yamana et al. (US 2016/0079479 A1), which discloses a semiconductor element comprising a reflective layer containing particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895